Name: 94/672/CFSP: Council Decision of 10 October 1994 on the Common Position defined on the basis of Article J.2 of the Treaty on European Union and concerning the reduction of economic and financial relations with those parts of the territory of the Republic of Bosnia- Herzegovina under the control of the Bosnian Serb forces
 Type: Decision
 Subject Matter: political framework;  European Union law;  political geography;  international affairs;  international trade
 Date Published: 1994-10-15

 Avis juridique important|31994D067294/672/CFSP: Council Decision of 10 October 1994 on the Common Position defined on the basis of Article J.2 of the Treaty on European Union and concerning the reduction of economic and financial relations with those parts of the territory of the Republic of Bosnia- Herzegovina under the control of the Bosnian Serb forces Official Journal L 266 , 15/10/1994 P. 0010 - 0010 Finnish special edition: Chapter 18 Volume 1 P. 0006 Swedish special edition: Chapter 18 Volume 1 P. 0006 COUNCIL DECISION of 10 October 1994 on the common position defined on the basis of Article J.2 of the Treaty on European Union and concerning the reduction of economic and financial relations with those parts of the territory of the Republic of Bosnia-Herzegovina under the control of the Bosnian Serb forces (94/672/CFSP)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article J.2 thereof, Having regard to Resolution 942 (1994) adopted by the United Nations Security Council on 23 September 1994, HAS DECIDED AS FOLLOWS: Article 1 Economic and financial relations with those parts of the territory of the Republic of Bosnia-Herzegovina under the control of the Bosnian Serb forces will be reduced in accordance with the relevant provisions of Resolution 942 (1994) adopted by the United Nations Security Council on 23 September 1994. Article 2 This Decision shall be published in the Official Journal. Done at Luxembourg, 10 October 1994. For the Council The President Th. WAIGEL